Citation Nr: 1009412	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, diagnosed as left knee sprain.

2.  Entitlement to service connection for right knee 
disability, diagnosed as right knee sprain.

3.  Entitlement to service connection for bilateral foot 
disability, claimed as residuals of stress fractures of the 
feet.

4.  Entitlement to service connection for low back 
disability, diagnosed as low back strain.

5.  Entitlement to service connection for heart disability, 
claimed as a hurt murmur.

6.  Entitlement to service connection for residuals of 
cellulitis of the left foot.

7.  Entitlement to service connection for psychiatric 
disability, variously diagnosed.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

9.  Entitlement to nonservice-connected pension benefits.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 
2006.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to a TDIU and entitlement to 
nonservice-connected pension benefits were withdrawn from 
appeal at the Veteran's January 2010 Board hearing, as 
described in more detail below.  The issues remaining on 
appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement and in Board hearing testimony 
received in January 2010, the Veteran withdrew his appeal as 
to the issue of entitlement to a TDIU.

2.  In a written statement and in Board hearing testimony 
received in January 2010, the Veteran withdrew his appeal as 
to the issue of entitlement to nonservice-connection pension 
benefits.


CONCLUSIONS OF LAW

1.  The Veteran has withdrawn his appeal as to the issue of 
entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2002); 
C.F.R. §§ 20.101(d), 20.204 (2009).  

2.  The Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for nonservice-connected 
pension benefits.  38 U.S.C.A. § 7105 (West 2002); C.F.R. 
§§ 20.101(d), 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2010, VA received from the Veteran a written 
statement and hearing testimony expressing his desire to 
withdraw his appeal as to the issues of entitlement to a TDIU 
and entitlement to nonservice-connected pension benefits.  By 
regulation, his notice of disagreement and substantive appeal 
as to these issues are therefore deemed withdrawn.  See 38 
C.F.R. § 20.204(c).  As a result, the Board currently lacks 
jurisdiction over the issues, and the appeals as to these 
issues are dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.101(d).


ORDER

The appeal as to the issue of entitlement to a TDIU is 
dismissed.

The appeal as to the issue of entitlement to nonservice-
connected pension benefits is dismissed.


REMAND

Upon review of the claims file it is evident that not all of 
the Veteran's service treatment records have been received.  
Except for his records of dental treatment, the service 
treatment records are dated from April 2005 and earlier, 
covering only the Veteran's first three months of active 
service, out of a total of approximately one year and five 
months of service.  Also, the Veteran appears to have 
attempted suicide during service and his discharge was based 
on a "personality disorder," but no service personnel or 
service treatment records pertaining to this determination or 
his suicide attempt are available for the Board's review.  A 
complete copy of the Veteran's Official Military Personnel 
File (OMPF) should be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(a)-(c).

The RO has characterized the Veteran's claim for service 
connection for psychiatric disability as one for service 
connection for a personality disorder.  However, from a 
reading of the claims file and the medical opinions of 
treating clinicians who have written to the RO on behalf of 
the Veteran, the Veteran's claim for service connection for 
psychiatric disability is much more broadly focused, to 
include brain damage resulting from his attempted suicide, 
depression, aggravation of attention deficit hyperactivity 
disorder (ADHD), and posttraumatic stress disorder (PTSD).  A 
medical opinion received in December 2008 states that the 
Veteran's experience in the military has contributed to 
current PTSD and depression.  Accordingly, the Board has 
rephrased the appealed claim as entitlement to service 
connection for psychiatric disability, variously diagnosed.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should construe 
claim for service connection based on reasonable expectations 
of non-expert claimant).   

The records of ongoing psychiatric treatment described in 
letters received in December 2008 should be sought and 
associated with the claims file.  See 38 U.S.C.A. § 5013A(a)-
(c).

Additionally, the Board finds that, as contended by the 
Veteran, there is sufficient evidence of psychiatric 
disability that may have been incurred in active service so 
as to require a VA examination and opinion on the matter of 
whether the Veteran has current psychiatric disability that 
began during service, was aggravated during service, or is 
otherwise related to any incident of service.   See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The May 2007 VA examination and opinions that were provided 
with respect to the Veteran's claims for service connection 
for bilateral foot disability, bilateral knee disability, and 
low back strain were not adequate.  The Veteran was found to 
have current disability of the knees, feet and back, at a 
time less than one year after his discharge from active 
service, and described continuity of symptomatology from 
service forward, but no medical opinion was provided as to 
whether the current disability began during service or was 
related to any incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  After all relevant 
service treatment records and any additional relevant medical 
evidence is received, the Veteran is to be scheduled for a 
new VA examination for the purpose of adjudication of these 
issues.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his feet, low 
back, knees, heart, and psychiatric 
disorders, from the date of his discharge 
from service in June 2006 through the 
present time. 

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  The RO/AMC must contact all appropriate 
service records' depositories to obtain any 
additional service treatment records of the 
Veteran that may be available, to include all 
records of in-service hospitalization and 
psychiatric treatment.  

The records sought should include any records 
of treatment or hospitalization for a suicide 
attempt and any additional records of 
psychiatric hospitalization, treatment or 
examination.  Such treatment and 
hospitalization are said to have taken place 
at the Naval hospital at Camp Lejeune during 
the years 2005 and 2006.  See Veteran's March 
2007 application for Compensation and or 
Pension, pages 7 and 10, and January 2010 
Board hearing transcript, pages 24-32.

Efforts to obtain these records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain the records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

3.  The RO must contact all appropriate 
service records' depositories to obtain the 
Veteran's complete Official Military 
Personnel File.

Efforts to obtain these records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain the records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

4.  After completion of the above, arrange 
for VA examinations with appropriate 
clinicians to determine whether the 
Veteran's psychiatric disability had its 
onset or was aggravated during active 
service or was manifested as a psychosis 
within one year of active service, or is 
otherwise related to any incident of 
service; and to determine whether the 
Veteran's disabilities of the feet, 
ankles, knees, or low back began during 
service or are related to any incident of 
service.  

The following considerations will govern 
the examinations:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(c)  The mental health clinician will 
specifically address: 

(i) Whether the Veteran had 
psychiatric disability at the time of 
entry into service; 

(ii) Whether the Veteran has current 
psychiatric disability that began 
during service, was chronically 
worsened during service, or is related 
to any incident of service; and 

(iii) Whether the Veteran had a 
psychosis within one year after 
discharge from active service in June 
2006.  
 
(iv) The mental health clinician must 
provide a diagnosis for each mental 
disorder found and the basis for each 
such diagnosis.  The examiner must 
provide specific findings as to whether 
the Veteran has organic brain disease 
or other manifestation of brain damage; 
PTSD; depression; ADHD; and/or a 
personality disorder.

(v) The mental health clinician must 
review all pre-service treatment 
records, school records, in-service 
treatment and service personnel 
records, and post-service records of 
psychiatric treatment.

(d)  The orthopedic examiner must provide 
a diagnosis for each disorder of the 
knees, feet, or back found, and the basis 
for any such diagnosis.

(i)  The orthopedic examiner must 
review the May 2007 VA examination 
report, in which diagnoses of low back 
strain, bilateral knee sprain, and 
bilateral ankle sprain were rendered.  
At the May 2007 VA examination, mild 
paraspinous spasm was noted on 
examination of the back.  The bilateral 
knee and ankle sprains were indicated 
to be manifested by foot pain.  Small 
joint effusion of the knees was noted 
by X-ray.  Crepitus and pain was noted 
on examination of the knees.  Pain was 
noted on examination of the feet.  The 
orthopedic examiner must indicate 
whether he concurs with these diagnoses 
and findings.    
 
(ii)  For each disorder of the low 
back, knees, ankles, or feet diagnosed, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any such 
disability began during service or is 
otherwise related to any incident of 
service.

(e)  Each examiner is requested to provide 
a complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


